Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities: the phrase “comprising (d)” in line 1 should be amended to read –comprising step (d)--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 12 recite the limitation “high-pressure fluid” in lines 4-5, this limitation is not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure what the claimed “high-pressure fluid” in lines 4-5 is the same and/or different than the claimed “high-pressure fluid” in line 3. The scope of the claim remains indeterminate because of the claimed “high-pressure fluid”.

Claim 12 recites the limitations "the flow" in line 4 and “the first applicator” in line 5.  There is insufficient antecedent basis for these limitations in the claim.

Claim 18 recites the limitations "the vacuum" in line 2 and “the outlet” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 depends on claim (1ast), it is not clear if claim 18 depends on claim 1 or other claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ignagni et al (U.S 8,273,039).

As to claim 1, lgnagni disclose a device for providing tactile stimulation via a pulse of compressible fluid (the device shown in Fig.1-3), said tactile stimulation device comprising: 

      an outlet conduit being fluidly connectable to the fluid sources and including an applicator configured to direct the pulse against a first area of skin of a subject (the conduit that receives outputs 115, 122 and/or 125 connected to pressure generators 1/45 and2/75 and connected to applicator belts 145 and 155, Col.3-4, as best seen in Fig.1-2); and
a pressure valve (control valves 102, 105 and mixing chamber 122, Col.5, as best seen in Fig.2) fluidly interposed between the applicator and the fluid sources,
said pressure valve being shiftable between a first position fluidly connecting the high pressure fluid source to the outlet conduit (the positon where valve 102 is connecting the high pressure 1/45, Col.5, lines 40-50 and Col.6, lines 62 to Col.7, line 15) and a second position fluidly connecting the low pressure fluid source to the outlet conduit (the positon where valve 105 is connecting the low pressure 12/75, Col.5, lines 40-50 and Col.6, lines 62 to Col.7, line 15), wherein shifting the pressure valve from the 

As to claim 8, Ignagni disclose the device, each of said pressure sources comprising a regulator and a reservoir positioned upstream from the regulator (relief valves 1/55 and 2/85, and air cylinders 260 and 325, Col.5, lines 30-50 and Col.6, as best seen in Fig.2-3).

As to claim 9, lgnagni disclose the device, said pressure sources including a common fluid compressor supplying pressurized fluid to both of the pressure sources (inherently the pressure supply to both pressure generators 1 and 2, Col.4-6, as best seen in Fig.1-3).

As to claim 10, Ignagni disclose the device, further comprising:
a second outlet conduit being fluidly connectable to the fluid sources and including a second applicator configured to direct a second pulse against a second area of the skin of the subject (any of the conduits that connects to either belt 145 and/or 155, as best seen in Fig.1); and
a second pressure valve fluidly interposed between the second applicator and the fluid sources, said second pressure valve being shiftable between a first position fluidly connecting the high pressure fluid source to the second outlet conduit and a second position fluidly connecting the low pressure fluid source to the second outlet conduit wherein shifting the second pressure valve from the first position to the second position .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S Patent Application No.10,245,206. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S Patent application and the instance application are claiming a common subject matter including: a device for providing tactile stimulation via a pulse of compressible fluid, said tactile stimulation device comprising: high and low-pressure fluid sources; an outlet conduit being fluidly connectable to the fluid sources and including an applicator configured to direct the pulse against a first area of skin of a subject; and a pressure valve fluidly interposed between the applicator and the fluid sources, said pressure valve being shiftable between a first position fluidly connecting the high- pressure fluid source to the outlet conduit and a second position fluidly connecting the low- pressure fluid source to the outlet conduit, with shifting of the pressure valve between the positions alternating connection of the fluid sources to the outlet conduit to generate the pulse.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791